Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending and examined.

Specification
The specification is objected for lacking a deposit date and a deposit number: on page 48 there is a “_______” instead of the required deposit date and because there is a “______“ where there should be an ATCC Accession No. It is assumed that Applicant will provide the appropriate information in response to the instant Office action.
Appropriate action is advised. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Since the seed claimed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.
	Here, variety corn line LCJ6282 as derived from a cross between parental varieties NPJC6794 and KDC7040. However, the specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  
If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.
A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
	(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become unviable.
	Applicant has NOT deposited the seeds at the ATCC in accordance with 37 CFR 1.801-1.809 or indicated an intention to deposit the seeds in accordance with the Budapest Treaty, and has not stated that all restrictions upon availability to the public will be irrevocably removed upon granting of a patent.  
Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection.  Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance.

Claims 6-8 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6-8 are genus claims drawn to a maize plant having essentially all of the physiological and morphological characteristics of maize variety LCJ6282 and further comprising an additional trait and a converted plant of maize variety LCJ6282 comprising the phenotypic characteristics as recited in Table 1.
However, the specification fails to describe a single species of from the genus of plants as claimed having “essentially all” of the morphological and physiological characteristics of maize variety LCJ6282 or that is a converted plant, seed or part thereof. Moreover, the specification fails to define the limitation “essentially all”.
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. See MPEP 2163.
Here, the specification only describes the deposited variety and not a representative number of species from the genus of plants as claimed, and fails to describe any structural features that are common to the members of the claimed genus of plants.
Moreover, the plant of claim 8 need not even possesses all of the morphological and physiological characteristics of the deposited variety, but only those as enumerated in Table 1. The specification has failed to describe those plants having a locus conversion and only the phenotypic traits as listed in Table 1.
Therefore, it is determined the skilled artisan would appreciate that Applicant does not possesses the broad genus of seeds and plants produced therefrom as claimed and that the claims as broadly drawn do not have adequate written description.
To overcome these rejections it is suggested that the limitation “essentially all” be deleted from claim 6; in claim 8 the limitation “the phenotypic” be replaced with --all of the physiological and morphological--, and the limitation “listed in Table 1” be removed.

Conclusion
No claim is allowed.
The closest prior art is Lee (Patent No. US 9,807,969 B1) which teaches maize variety PH2RVY having many of the same characteristics as variety corn line LCJ6282 as instantly claimed (e.g., Table beginning at col. 43). However, Lee does not teach the parent required to arrive at the variety as instantly claimed, and PH2RVY does not have all of the morphological and physiological characteristics as claimed variety corn line LCJ6282.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662